Appeal from a judgment of the Supreme Court (Feldstein, J.), entered June 8, 1992 in Clinton County, which denied petitioner’s motion for reconsideration.
In moving for reconsideration, petitioner presented no new material facts but merely alluded to facts already in the record before Supreme Court. The motion was therefore clearly one for reargument. Because the denial of a motion to reargue is not appealable, the appeal must be dismissed (see, Vernooy v Vernooy, 138 AD2d 913; Nulman v Hall, 115 AD2d 837).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the appeal is dismissed, without costs.